
	
		I
		112th CONGRESS
		2d Session
		H. R. 5819
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain suspension
		  system stabilizer bars.
	
	
		1.Certain suspension system
			 stabilizer bars
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Suspension system stabilizer bars of alloy steel, each weighing
						approximately 42 kg, the foregoing comprising one rod measuring approximately
						98.8 cm in length at each end of which is welded at approximately right angles
						a rod measuring approximately 51 cm in length, designed for use in Class 7 and
						8 trucks only, certified by the importer as of Japan JIS grade SCM525S
						(26CrMo4) or SCM435H (34CrMo4) steel (provided for in subheading
						8708.80.65)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
